          Case 1:19-cv-00611-RP Document 54 Filed 07/31/20 Page 1 of 19




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

MELANIE MOCK, On Behalf of Herself               §
and Others Similarly Situated                    §
                                                 §
                                                 §
VS.                                              §            NO. A-19-CV-611-RP
                                                 §
ST. DAVID’S HEALTHCARE                           §
PARTNERSHIP, LP, LLP                             §

                          REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

TO:    THE HONORABLE ROBERT PITMAN
       UNITED STATES DISTRICT JUDGE

       Before the Court are Defendant’s Motion to Dismiss Plaintiff’s First Amended Complaint

(Dkt. No. 39); Plaintiff’s Response (Dkt. No. 43); and Defendant’s Reply (Dkt. No. 46). The District

Court referred the motion to the undersigned for a Report and Recommendation pursuant to 28

U.S.C. § 636(b)(1)(B), Federal Rule of Civil Procedure 72, and Rule 1(d) of Appendix C of the

Local Court Rules.

                                       I. BACKGROUND

       This is a putative class action suit in which Plaintiff Melanie Mock asserts DTPA and Federal

Declaratory Judgment Act claims against Defendant St. David’s Healthcare Partnership, LP, LLP.

Mock asserts that St. David’s improperly charged her and other patients hidden emergency

department fees for “overhead expenses” in the form of a surcharge. Mock seeks declaratory and

injunctive relief. St. David’s moves to dismiss with prejudice arguing that Mock lacks standing to

bring her claims and that St. David’s complies with all federal and state laws governing disclosure

and billing in charging these fees. St. David’s further argues that Mock has failed to plead a viable
             Case 1:19-cv-00611-RP Document 54 Filed 07/31/20 Page 2 of 19




DTPA claim, and therefore cannot bring a Federal Declaratory Judgment Act claim. Mock responds

that she has suffered an injury in fact conferring standing and she has pled a viable DTPA claim.

                                   II. STANDARDS OF REVIEW

A.         Rule 12(b)(1) Standard of Review

           Under Rule 12(b)(1) of the Federal Rules of Civil Procedure, a party may challenge the

subject matter jurisdiction of the district court. FED. R. CIV. P. 12(b)(1); Rodriguez v. Texas Comm’n

on the Arts, 992 F. Supp. 876, 878 (N.D. Tex. 1998), aff’d, 199 F.3d 279 (5th Cir. 2000). A Rule

12(b)(1) challenge to the court’s subject matter jurisdiction to hear a claim may address the

sufficiency of the facts pleaded in the complaint (a “facial” attack) or may challenge the accuracy

of the facts underpinning the claimed federal jurisdiction (a “factual” attack). See King v. U.S. Dep't

of Veteran’s Affairs, 728 F.3d 410, 413 (5th Cir. 2013) (quoting Ramming v. United States, 281 F.3d

158, 161 (5th Cir. 2001)) (noting that subject matter jurisdiction is amenable to a facial or factual

attack).

           St. David’s asserts a factual attack on Mock’s claims. “An attack is ‘factual’ rather than

‘facial’ if the defendant ‘submits affidavits, testimony, or other evidentiary materials’” to controvert

subject matter jurisdiction. Superior MRI Servs., Inc. v. Alliance Healthcare Servs., Inc., 778 F.3d

502, 504 (5th Cir. 2015) (quoting Paterson v. Weinberger, 644 F.2d 521, 523 (5th Cir. 1981)). “A

‘factual attack’ under Rule 12(b)(1) may occur at any stage of the proceedings, and plaintiff bears

the burden of proof that jurisdiction does in fact exist.” Menchaca v. Chrysler Credit Corp., 613 F.2d

507, 511 (5th Cir. 1980) (citing Mortensen v. First Federal Savings & Loan Ass'n, 549 F.2d 884,

891–92 (3d Cir. 1977)). “When a factual attack is made upon federal jurisdiction, no presumptive

truthfulness attaches to the [plaintiff’s] jurisdictional allegations, and the court is free to weigh the


                                                   2
          Case 1:19-cv-00611-RP Document 54 Filed 07/31/20 Page 3 of 19




evidence and satisfy itself as to the existence of its power to hear the case.” Cell Sci. Sys. Corp. v.

Louisiana Health Serv., 804 Fed. Appx. 260, 263-64 (5th Cir. 2020) (citing Evans v. Tubbe, 657

F.2d 661, 663 (5th Cir. 1981)).When a Rule 12(b)(1) motion is filed with a Rule 12(b)(6) motion,

the court should consider the jurisdictional attack before addressing the 12(b)(6) motion. Rodriguez,

992 F. Supp. at 879.

B.     Rule 12(b)(6) Standard of Review

       Federal Rule of Civil Procedure 12(b)(6) allows a party to move to dismiss an action for

failure to state a claim upon which relief can be granted. In deciding a Rule 12(b)(6) motion to

dismiss for failure to state a claim, “[t]he court accepts all well-pleaded facts as true, viewing them

in the light most favorable to the [nonmovant].” In re Katrina Canal Breaches Litig., 495 F.3d 191,

205 (5th Cir. 2007) (internal quotation marks omitted), cert. denied, 552 U.S. 1182 (2008). The

Supreme Court has explained that a complaint must contain sufficient factual matter “to state a claim

to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

[nonmovant] pleads factual content that allows the court to draw the reasonable inference that the

[movant] is liable for the misconduct alleged.” Id. The court’s review is limited to the complaint, any

documents attached to the complaint, and any documents attached to the motion to dismiss that are

central to the claim and referenced by the complaint. Lone Star Fund V (U.S.), L.P. v. Barclays Bank

PLC, 594 F.3d 383, 387 (5th Cir. 2010).

                                          III. ANALYSIS

       Mock brings her class action claims pursuant to the DTPA, Texas Business & Commerce

Code § 17.01 et seq., and the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, for St. David’s


                                                  3
            Case 1:19-cv-00611-RP Document 54 Filed 07/31/20 Page 4 of 19




alleged undisclosed fees. Mock deems these fees a “surcharge,” though St. David’s terms it an “ED

Facility Fee.” The Court uses St. David’s nomenclature.

A.      Relevant Facts

        Mock was admitted to the St. David’s South Austin Medical Center’s Emergency Department

on October 27, 2018. Dkt. No. 21 at 8. Upon admission she signed St. David’s form contract, called

the Conditions of Admission and Consent for Outpatient Care. Dkt. Nos. 39-1, 39-4. In relevant

part, it states:

        5. Financial Agreement. In consideration of the services to be rendered to Patient,
        Patient or Guarantor individually promises to pay the Patient’s account at the rates
        stated in the hospital’s price list (known as the “Charge Master”) effective on the date
        the charge is processed for the service provided, which rates are hereby expressly
        incorporated by reference as the price term of this agreement to pay the Patient’s
        account. Some special items will be priced separately if there is no price listed on the
        Charge Master. An estimate of the anticipated charges for services to be provided to
        the Patient is available upon request from the hospital. Estimates may vary
        significantly from the final charges based on a variety of factors, including, but not
        limited to, the course of treatment, intensity of care, physician practices, and the
        necessity of providing additional goods and services.

Id. The Charge Master is located on St. David’s website, https://stdavids.com/about/legal/detail-

price-list.dot#, and lists the fees in issue, which St. David’s declares have been available since

January 1, 2018. Dkt. No. 39-1.1 The Charge Master contained on the St. David’s website is an

Excel spreadsheet with three columns. The first column contains a five digit code described as

“Procedure ID,” the second column called “Description” contains an abbreviated description of a

service, and the third column, deemed “Amount” contains numbers which apparently represent

prices, although there are no dollar signs with these entries. There are over 38,000 entries listed on


        1
         St. David’s stated the Charge Master is attached as an exhibit to the Katz declaration, but
it was not. Mock, however, attached a printed copy of the Charge Master to her Response, Dkt. No.
44-3, and thus the Charge Master is before the Court.

                                                   4
            Case 1:19-cv-00611-RP Document 54 Filed 07/31/20 Page 5 of 19




the spreadsheet. The Charge Master identifies five possible pricing levels for the ED Facility Fee:

Level 1: $396; Level 2: $719; Level 3 $1,364; Level 4: $2,800; and Level 5: $3,975. Mock was

charged the Level 4 fee of $2,800. The Contract further states:

       I, the undersigned, as the Patient or Patient Representative, or, for a
       minor/incapacitated Patient, as the legal guardian, hereby certify I have read, and
       fully and completely understand this Conditions of Admission and Authorization for
       Medical treatment, and that I have signed this Conditions of Admission and
       Authorization for Medical Treatment knowingly, freely, voluntarily and agree to be
       bound by its terms. I have received no promises, assurances, or guarantees from
       anyone as to the results that may be obtained by any medical treatment or services.
       If insurance coverage is insufficient, denied altogether, or otherwise unavailable, the
       undersigned agrees to pay all charges not paid by the insurer.

Dkt. No. 39-4. Mock was billed $13,288.00 including a $2,800.00 ED Facility Fee for her visit to

the St. David’s emergency room. Dkt. No. 21 at 9. St. David’s bill to Mock’s insurer included a

HCPCS code of 99284 for the ED Facility Fee. Dkt. No. 39-2. After insurance reductions and a

payment of $75.00, Mock owes St. David’s $8,960.84. Dkt. No. 39-7. To date, Mock has not paid

any portion of this bill. Dkt. No. 39-1.

       Mock seeks a number of declarations for herself and the putative class and also requests an

injunction. With regard to the declarations, she asks that the Court declare that: (1) St. David’s

billing practices for the ED Facility Fee are unconscionable under Texas common law and the

DTPA; (2) the Contract she signed does not authorize the ED Facility Fee; (3) Mock and the putative

class are not liable for the ED Facility Fee; and (4) St. David’s billing practices for the ED Facility

Fee are deceptive trade practices under DTPA. Dkt. No. 21 at 14. For injunctive relief, she requests

an injunction that would require St. David’s to disclose the ED Facility Fee before treatment and

prohibit St. David’s from billing and collecting the ED Facility Fee without advance disclosure. Id.

at 16-18.


                                                  5
             Case 1:19-cv-00611-RP Document 54 Filed 07/31/20 Page 6 of 19




B.      Subject Matter Jurisdiction

        St. David’s first argues that the Court should dismiss Mock’s suit because she lacks Article

III standing, contending Mock cannot demonstrate either an injury in fact or redressability. Article

III of the Constitution limits the exercise of the judicial power to “cases” and “controversies.” U.S.

CONST. art. III, § 2, cl. 1. “If a dispute is not a proper case or controversy, the courts have no business

deciding it, or expounding the law in the course of doing so.” DaimlerChrysler Corp. v. Cuno, 547

U.S. 332, 341 (2006). “Standing to sue is a doctrine rooted in the traditional understanding of a case

or controversy.” Spokeo, Inc. v. Robins, 578 U.S.___ , 136 S. Ct. 1540, 1547 (2016). “The doctrine

limits the category of litigants empowered to maintain a lawsuit in federal court to seek redress for

a legal wrong.” Id. (citations omitted). “The party invoking federal jurisdiction bears the burden of

establishing” it has standing. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992). To satisfy the

“irreducible constitutional minimum” of standing under Article III, a “plaintiff must have

(1) suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant,

and (3) that is likely to be redressed by a favorable judicial decision.” Id. St. David’s only contests

the first and third elements of the test. Dkt. No. 39 at 14.

        1.       Injury In Fact

        To show injury in fact, a plaintiff must allege “‘an invasion of a legally protected interest’

that is ‘concrete and particularized’ and ‘actual or imminent, not conjectural or hypothetical.’”

Spokeo, 126 S. Ct. at 1548 (quoting Lujan, 504 U.S. at 560). St. David’s asserts that a plaintiff

seeking only injunctive or declaratory relief, as Mock does here, must show “there is a substantial

likelihood that he will suffer injury in the future,” and she failed to show this. Bauer v. Texas, 341

F.3d 352, 358 (5th Cir. 2003). St. David’s asserts that Mock has not alleged she will again seek


                                                    6
          Case 1:19-cv-00611-RP Document 54 Filed 07/31/20 Page 7 of 19




treatment at St. David’s Emergency Department and again be charged a surcharge or facility fee.

Additionally, St. David’s contends it disclosed the ED Facility Fee in the Charge Master, in

accordance with federal regulations and Texas laws on hospital price disclosures, and thus Mock

suffered no injury. Mock responds that receipt of a bill from St. David’s and St. David’s assertion

that her bill is unpaid and still owed qualifies as a concrete actual injury in fact. Dkt. No. 43 at 12.

The Court agrees with Mock.

        “Past exposure to illegal conduct does not in itself show a present case or controversy

regarding injunctive relief . . . if unaccompanied by any continuing, present adverse effects.” Bauer,

341 F.3d at 358. “In order to obtain an injunction, a plaintiff must demonstrate that she ‘face[s] a

realistic threat’ of the defendant’s policy harming her in the future.” Gilbert v. Donahoe, 751 F.3d

303, 313 (5th Cir. 2014). In a recent case raising the identical issue with regard to a Houston

hospital, filed and defended by the same counsel as this case, U.S. District Judge Sim Lake held:

        A contractual obligation to pay money incurred is sufficient to establish an injury in
        fact even when that debt has not been and may never be paid. E.M. v. New York City
        Department of Education, 758 F.3d 442, 458-460 (2d Cir. 2014)). And a party to a
        contract generally has Article III standing to bring claims for declaratory relief related
        to that contract. BroadStar Wind Systems Group Limited Liability Co. v. Stephens,
        459 F. App'x 351, 356 (5th Cir. 2012). Accordingly, Plaintiff’s obligation to pay the
        Service Fee under the contract is an actual injury relevant to her claims that the
        service charge is unconscionable and that Defendants unlawfully induced her to enter
        the contract in violation of the DTPA.

Riley v. Houston NW Operating Co., L.L.C., 2020 WL 3103899, at *3 (S.D. Tex. June 11, 2020).

The Court further rejected the healthcare provider’s argument, identical to St. David’s argument

here, that Mock suffered no injury because the billing practices are in accordance with both state and

federal law. The Court stated:




                                                    7
            Case 1:19-cv-00611-RP Document 54 Filed 07/31/20 Page 8 of 19




       But whether Plaintiff’s claims will fail given Defendants’ compliance with these laws
       and regulations is not relevant to determining whether she has standing. See Steel Co.
       v. Citizens for a Better Environment, 118 S. Ct. 1003, 1010 (1998) (“[T]he absence
       of a valid (as opposed to arguable) cause of action does not implicate subject-matter
       jurisdiction, i.e., the courts’ statutory or constitutional power to adjudicate the
       case.”). For the purpose of determining Plaintiff’s standing, the court must assume
       her legal claims have merit. See North Cypress Medical Center Operating Co., Ltd.
       v. Cigna Healthcare, 781 F.3d 182, 191 (5th Cir. 2015). Assuming that Plaintiff is
       correct that the Service Fee is unlawful, she would be injured if forced to pay the fee
       under the Patient Contract.

Id. Adopting this reasoning, the Court concludes that Mock satisfies the injury-in-fact requirement

for standing, as her outstanding debt to St. David’s, which includes the entirety of that $2,800.00 fee,

demonstrates she has suffered an actual injury.

       2.       Redressability

       As to the redressability prong of the standing inquiry, St. David’s alleges that federal and

state law already provide Mock with the relief she is seeking—the “full and fair” disclosure of the

ED Facility Fee before treatment. Dkt. No. 39 at 19. St. David’s asserts that it complies with those

laws by making the Charge Master available online. Id. Once again, this argument misses the mark.

All Mock must show is that a favorable judicial decision in this case will likely redress her injury.

Lujan, 504 U.S. at 561, 112 S.Ct. 2130. To redress an injury, the judicial remedy must “personally

. . . benefit [the plaintiff] in a tangible way . . . .” Warth v. Seldin, 422 U.S. 490, 508 (1975). The

Court has identified Mock’s injury as the debt she owes to St. David’s for the fees imposed. Her

requested relief includes declarations that St. David’s ED Facility fee is unconscionable under Texas

common law and the DTPA; that the Contract signed by Mock does not authorize the ED Facility

Fee; that Mock is not liable for the ED Facility Fee; and that St. David’s billing practices

incorporating the ED Facility Fee are deceptive trade practices pursuant to the DTPA. Each of these



                                                   8
             Case 1:19-cv-00611-RP Document 54 Filed 07/31/20 Page 9 of 19




requested declarations would redress Mock’s injury. Riley, 2020 WL 3103899, at *3. She therefore

fulfills the redressability prong of the standing analysis as to this portion of the relief requested.

        But Mock also requests injunctive relief that is forward looking, which would require St.

David’s to disclose the ED Facility Fee before treatment, and prohibit it from billing and collecting

the ED Facility Fee without advance disclosure. As Judge Lake noted in Riley, such an injunction

would not address the injury Mock is suing for in this case—her debt to St. David’s. Instead, it

would address future emergency room patients, and Mock has submitted no evidence that she is

likely to suffer any such future injury. She therefore lacks standing to sue for this injunction. Riley,

2020 WL 3103899 at *4 (citing Stringer v. Whitley, 942 F.3d 715, 721 (5th Cir. 2019)).

C.      Failure to State a Claim

        St. David’s also asserts that Mock’s claims brought pursuant to the Declaratory Judgment

Act and DTPA should be dismissed for failure to state a claim pursuant to Rule 12(b)(6). It makes

six arguments: (1) St. David’s has complied with applicable state and federal law because it

disclosed the ED Facility Fee in the Charge Master which is referenced in the Contract Mock signed

upon admission; (2) the DTPA claim fails because Mock failed to plead economic damages and did

not plead the alleged fraud with enough particularity to comply with Rule 9; (3) Mock failed to

adequately plead a claim specifically enumerated in TEX. BUS. & COM. CODE § 17.50(a); (4) Mock

failed to adequately plead a DTPA unconscionability claim; (5) the putative class’s DTPA claims

are largely time-barred; and (6) Mock has failed to plead a viable declaratory judgment claim.

        1.       St. David’s Compliance with State and Federal Law

        St. David’s asserts that Mock cannot state a claim that St. David’s failed to disclose the ED

Facility Fee in its contracts or failed to inform emergency room patients they would be billed for the


                                                   9
         Case 1:19-cv-00611-RP Document 54 Filed 07/31/20 Page 10 of 19




ED Facility Fee because its Charge Master complies with federal and state law. The Affordable Care

Act requires each hospital operating within the United States to establish and make public “a list of

the hospital’s standard charges for items and services provided by the hospital.” 42 U.S.C. §

300gg-18(e) (2018). The implementation guidelines provided that “hospitals either make public a

list of their standard charges (whether that be the charge master itself or in another form of their

choice), or their policies for allowing the public to view a list of those charges in response to an

inquiry.” 79 Fed. Reg. at 50,146. Effective January 1, 2019, the Centers for Medicare and Medicaid

Services updated its guidelines to require hospitals to post their standard charges online in a

machine-readable format and update the information annually. 83 Fed. Reg. 41,144, 41,686-88 (Aug.

17, 2018).

        St. David’s contends that the ED Facility Fee is disclosed in the Charge Master, which is

referenced in the Contract. Dkt. No. 39 at 19. It further asserts that the Charge Master is also

available to any patient who requests a copy. As evidence, St. David’s relies on the Contract, the

website at https://stdavids.com/about/legal/detail-price-list.dot#, and the Declaration of its attorney.

Dkt. No. 39-1. It asserts that its Charge Master is in compliance with federal law and the regulations

set forth above. It also contends that its Charge Master complies with Texas Law, relying on TEX.

HEALTH & SAFETY CODE § 324.101(a)-(e). It argues that § 324.101(d) “specifically addresses

required disclosures for the billing of hospital services and supplies, including in the emergency

department, but does not include any requirement for the disclosure of the ED Facility Fee.” Dkt.

No. 39 at 17. Section 324.101(d) states:

        (d) The facility shall provide an estimate of the facility’s charges for any elective
        inpatient admission or nonemergency outpatient surgical procedure or other service
        on request and before the scheduling of the admission or procedure or service. The


                                                  10
         Case 1:19-cv-00611-RP Document 54 Filed 07/31/20 Page 11 of 19




       estimate must be provided not later than the 10th business day after the date on which
       the estimate is requested. . . .

TEX. HEALTH & SAFETY CODE ANN. § 324.101(d). St. David’s argues that because its billing

practices regarding the ED Facility Fee comply with federal and state law and regulations, Mock

cannot bring a DTPA claim or Declaratory Judgment Act claim asserting a failure to disclose

       Assuming that the Charge Master complies with the minimum requirements of state and

federal law—a question the Court does not resolve here—such compliance is beside the point, as

Mock does not contend otherwise in her DTPA claim. St. David’s argues that the ED Facility Fee

is a government approved industry-wide standard charge, that federal and state law govern the

disclosure and billing of the Fee, and Mock should not be allowed to second-guess legislation

addressing disclosure of the Fee. Dkt. No. 46 at 4-5. This is essentially—though St. David’s doesn’t

it call it this—a preemption argument. There are three types of preemption: express, field, or

conflict. Arizona v. United States, 567 U.S. 387, 399 (2012) (quoting Art. VI, cl. 2). Field

preemption would be the doctrine applicable here. It exists when there is a “framework of regulation

‘so pervasive . . . that Congress left no room for the States to supplement it’ or where there is a

‘federal interest . . . so dominant that the federal system will be assumed to preclude enforcement

of state laws on the same subject.’” Id. at 399 (quoting Rice v. Santa Fe Elevator Corp., 331 U.S.

218, 230 (1947). “In preemption analysis, courts should assume that the historic powers of the States

are not superseded unless that was the clear and manifest purpose of Congress.” Id. at 400. In this

case, St. David’s is arguing that its system of disclosure is in compliance with both federal and state

law, which is commensurate with conceding that federal law leaves room for states to legislate in

that same area, and thus its preemption argument fails out of the gate. The DTPA is a law of the



                                                  11
            Case 1:19-cv-00611-RP Document 54 Filed 07/31/20 Page 12 of 19




state of Texas as much as the Texas Health and Safety Code is, and if the latter is not precluded by

federal law, the former is not either.2

        2.      DTPA Claims

        Mock brings claims under two sections of the DTPA: § 17.50(a)(1) (the so-called DTPA

“laundry-list”) and § 17.50(a)(3), the DTPA’s unconscionability provision. St. David’s asserts these

claims should be dismissed because Mock has failed to plead causation and damages, essential

elements of a DTPA claim.

        To establish a DTPA claim, a plaintiff must prove: “(1) the plaintiff was a consumer; (2) the

defendant either violated one of the “laundry-list” items of the DTPA or engaged in an

unconscionable action or course of action; and (3) the DTPA violation was a producing cause of the

plaintiff’s injury. Bus. Staffing, Inc. v. Jackson Hot Oil Serv., 401 S.W.3d 224, 236 (Tex. App.

2012). The language of the DTPA relevant to this case states:

        (a)     A consumer may maintain an action where any of the following constitute a
                producing cause of economic damages or damages for mental anguish:

                (1)     the use or employment by any person of a false, misleading, or deceptive act
                        or practice that is:

                        (A)     specifically enumerated in a subdivision of Subsection (b) of Section
                                17.46 of this subchapter; and

                        (B)     relied on by a consumer to the consumer's detriment;

                                                 ***

                (3)     any unconscionable action or course of action by any person;



        2
         To the extent St. David’s believes the Health and Safety Code provisions preempt the DTPA
in the hospital setting, its has failed to articulate that argument in sufficient detail for the Court to
consider it as even having been asserted, and the Court thus does not address it.

                                                   12
         Case 1:19-cv-00611-RP Document 54 Filed 07/31/20 Page 13 of 19




                                               ***

       (b)    In a suit filed under this section, each consumer who prevails may obtain:

              (1)     the amount of economic damages found by the trier of fact. If the trier
                      of fact finds that the conduct of the defendant was committed
                      knowingly, the consumer may also recover damages for mental
                      anguish, as found by the trier of fact, and the trier of fact may award
                      not more than three times the amount of economic damages; or if the
                      trier of fact finds the conduct was committed intentionally, the
                      consumer may recover damages for mental anguish, as found by the
                      trier of fact, and the trier of fact may award not more than three times
                      the amount of damages for mental anguish and economic damages;

              (2)     an order enjoining such acts or failure to act;

              (3)     orders necessary to restore to any party to the suit any money or
                      property, real or personal, which may have been acquired in violation
                      of this subchapter; and

              (4)     any other relief which the court deems proper, including the
                      appointment of a receiver or the revocation of a license or certificate
                      authorizing a person to engage in business in this state if the
                      judgment has not been satisfied within three months of the date of the
                      final judgment. The court may not revoke or suspend a license to do
                      business in this state or appoint a receiver to take over the affairs of
                      a person who has failed to satisfy a judgment if the person is a
                      licensee of or regulated by a state agency which has statutory
                      authority to revoke or suspend a license or to appoint a receiver or
                      trustee. Costs and fees of such receivership or other relief shall be
                      assessed against the defendant.

TEX. BUS. & COM. CODE ANN. § 17.50.

       a.     Failure to Plead Economic Damages

       St. David’s asserts that because Mock is requesting only injunctive and declaratory relief, she

cannot state a DTPA claim because she has failed to plead she suffered any damages and has failed

to demonstrate causation for those damages. Mock responds that the allegations demonstrating she

suffered an injury in fact for standing purposes also demonstrate she suffered economic damages


                                                 13
         Case 1:19-cv-00611-RP Document 54 Filed 07/31/20 Page 14 of 19




sufficient to state a DTPA claim. Mock is correct. To prevail on a DTPA claim, a consumer must

establish the defendant violated a specific provision of the Act and that this violation was a

producing cause of the consumer’s injury. Doe v. Boys Clubs of Greater Dallas, Inc., 907 S.W.2d

472, 478 (Tex. 1995). Mock has pled that St. David’s failure to disclose the ED Facility Fee resulted

in her incurring a $2,800.00 charge, an amount which she still owes St. David’s. Dkt. No. 21 at 8-9.

       St. David’s real claim appears to be a complaint that Mock is not requesting money damages

as relief for her claim. Under the DTPA, consumers have “several remedies from which to choose

and . . . the court is to grant the consumer that relief which the consumer proves a right to receive.”

Woods v. Littleton, 554 S.W.2d 662, 669 (Tex. 1977). The statute allows each consumer who

prevails on a DTPA claim various remedies, which include “an order enjoining such acts or failure

to act,” and “orders necessary to restore to any party to the suit any money or property, real or

personal, which may have been acquired in violation of this subchapter.” TEX. BUS. & COM. CODE

§ 17.50(b)(2)-(3). Nothing in the DTPA requires Mock to plead for economic or mental anguish

damages. See Sadeghian v. Jaco, 2020 WL 400172, at *4 (Tex. App. Jan. 23, 2020, reh’g denied)

(the argument that the DTPA only allowed the plaintiff to receive economic damages or mental

anguish damages is incorrect and ignores the DTPA’s plain language).

       b.      Failure to Meet Rule 9(b)’s Heightened Pleading Standard

       The heightened pleading standard required by Rule 9(b) for claims asserting fraud applies

to DTPA claims, regardless of the provision invoked. Gonzalez v. State Farm Lloyds, 326 F. Supp.

3d 346, 350 (S.D. Tex. 2017). St. David’s argues that Mock has not met this standard with regard

to her “laundry list” DTPA claim. As noted earlier, to state a claim under section 17.50(a)(1),

Plaintiff must allege that there was “a false, misleading, or deceptive act or practice” that is


                                                  14
         Case 1:19-cv-00611-RP Document 54 Filed 07/31/20 Page 15 of 19




(1) specifically enumerated in section 17.46(b); and (2) relied on by Plaintiff to her detriment. TEX.

BUS. & COM. CODE § 17.50(a); Total Rx Care, L.L.C. v. Great N. Ins. Co., 2017 WL 3034083, at *10

(N.D. Tex. July 17, 2017). Plaintiff alleges that St. David’s violated two provisions enumerated in

the DTPA “laundry list:”

       (12)    representing that an agreement confers or involves rights, remedies, or
               obligations which it does not have or involve, or which are prohibited by law;

       (24)    failing to disclose information concerning goods or services which was
               known at the time of the transaction if such failure to disclose such
               information was intended to induce the consumer into a transaction into
               which the consumer would not have entered had the information been
               disclosed.

TEX. BUS. & COM. CODE § 17.46(b)(12) & (24). To state a claim under section (b)(12), a plaintiff

“must allege (1) the existence of an agreement, and (2) a misrepresentation with respect to the terms

of that agreement.” Ears & Hearing, P.A. v. Blue Cross & Blue Shield of Tex., No. 2019 WL

3557349, at *6 (W.D. Tex. Aug. 5, 2019). St. David’s argues that Mock has not identified an

affirmative misrepresentation in her pleadings nor pled reliance on such a representation.

       Mock responds that the Contract is the agreement at issue and the source of her

§ 17.46(b)(12) claim. She further argues that the Contract was misleading in that it represented to

Mock that she would only be charged for treatment services. In fact, Mock alleges, the contract

permitted billing the non-service related ED Facility Fee, which is based on fixed overhead costs.

Dkt. No. 43 at 20. Mock’s pleading alleges:

       Defendant’s failure to disclose its intention to bill Plaintiff and Class members a
       substantial emergency department Surcharge constitutes actionable consumer fraud
       or deceit because Defendant had exclusive knowledge that it would be billing
       Plaintiff and Class members such a Surcharge; this fact was not known or reasonably
       accessible to Plaintiff or Class members at the time of their emergency department
       visits; such Surcharges are substantial; and/or Defendant actively concealed its


                                                 15
         Case 1:19-cv-00611-RP Document 54 Filed 07/31/20 Page 16 of 19



       intention to bill Plaintiff and Class members such a Surcharge by failing to mention
       it in its Contract, in signage posted in the emergency room facilities or verbally
       during registration. . . . While [at St. David’s emergency room], Plaintiff received no
       notice or warning, either in Defendant’s Contract, in posted signage in the emergency
       department or verbally at the time of registration, as to the substantial Surcharge that
       Defendant intended to add (and did add) to Plaintiff’s bill . . . .

Dkt. No. 21 at 8-9. This is adequately specific to meet the pleading requirements of Rule 9, which

mandates that a plaintiff alleging fraud “must state with particularity the circumstances constituting

fraud.” FED. R. CIV. P. 9(b). Courts refer to Rule 9(b) requiring “the who, what, when, where, and

how to be laid out.” Shandong Yinguang Chem. Indus. Joint Stock Co., Ltd. v. Potter, 607 F.3d 1029,

1032 (5th Cir. 2010). Mock has plainly done so with regard to this claim. She has clearly pled the

relevant agreement (the Contract), what duties or rights she claims it misrepresented, and the

circumstances of her being presented with, and signing, the contract. This is enough to meet Rule

9’s requirements.

       For the same reason, Mock’s statement of her claim under § 17.46(b)(24) is also sufficient.

To plead a § 17.46(b)(24) claim, Mock must establish: “(1) a failure to disclose information

concerning goods or services, (2) which was known at the time of the transaction, (3) if such failure

was intended to induce the consumer into a transaction, (4) which the consumer would not have

entered had the information been disclosed.” Willowbrook Foods, Inc. v. Grinnell Corp., 147 S.W.3d

492, 506 (Tex. App.—San Antonio 2004, pet. denied). St. David’s asserts that Mock failed to plead

that St. David’s failure to disclose the ED Facility Fee was intended to induce her into the

transaction. But Mock has pled that St. David’s conceals its ED Facility Fee in an effort to keep

patients from seeking less costly treatment elsewhere. Dkt. No. 21 at 6-7. Moreover, Rule 9

explicitly states that “intent, knowledge, and other conditions of a person’s mind may be alleged



                                                 16
         Case 1:19-cv-00611-RP Document 54 Filed 07/31/20 Page 17 of 19



generally.” FED. R. CIV. P. 9(b). The allegations of the pleadings are enough to meet the

requirements of Rule 9, and to state a claim under the DTPA.

       St. David’s further argues that Mock has failed to adequately plead an “unconscionability”

claim. To state a claim under the DTPA for unconscionable conduct, Mock must plead that St.

David’s engaged in conduct “which, to [Mock’s] detriment, [took] advantage of the lack of

knowledge, ability, experience, or capacity of the consumer to a grossly unfair degree.” TEX. BUS.

& COM. CODE § 17.45(5); Bedgood v. Nissan N. Am., Inc., 2016 WL 3566689, at *4 (W.D. Tex. June

24, 2016); Bradford v. Vento, 48 S.W.3d 749, 760 (Tex. 2001). Once again, at this stage of the

proceedings, Mock’s pleadings are adequate to state a plausible claim that St. David’s actions in not

disclosing the ED Facility Fee were unconscionable.

       3.      Statute of Limitations

       St. David’s next asserts that all of the class claims based on conduct occurring prior to May

21, 2017 (two years before Mock filed suit) are barred by the DTPA’s two-year statute of limitations.

See TEX. BUS. & COM. CODE § 17.565. Mock responds that she has brought a separate Declaratory

Judgment Act claim not subject to the DTPA’s statute of limitations. She cites Walker v. Sears,

Roebuck & Co., 853 F.2d 355, 363 (5th Cir. 1988), in support. But Walker is case is not a case

involving the Federal Declaratory Judgment Act and merely stands for the proposition that separate

claims have separate statutes of limitations. More to the point, the Federal Declaratory Judgment

Act is not a substantive cause of action, but is a procedural vehicle that permits a party to obtain a

declaration of her rights or obligations arising under other substantive law. Aetna Life Ins. Co. of

Hartford, Conn. v. Haworth, 300 U.S. 227, 240 (1937); Reid v. Aransas County, 805 F. Supp. 2d

322, 339 (S.D. Tex. 2011). “A request for declaratory relief is barred to the same extent that the



                                                 17
         Case 1:19-cv-00611-RP Document 54 Filed 07/31/20 Page 18 of 19




claim for substantive relief on which it is based would be barred.” Int’l Ass’n of Machinists &

Aerospace Workers v. Tenn. Valley Auth., 108 F.3d 658, 668 (6th Cir. 1997). Because Mock brings

her substantive claims under the DTPA, its two year statute of limitation applies, and any claims

based on conduct occurring prior to May 21, 2017, would be barred. See TEX. BUS. & COM. CODE

§ 17.565; see Jones v. Alcoa, Inc., 339 F.3d 359, 366 (5th Cir. 2003) (“A statute of limitations may

support dismissal under Rule 12(b)(6) where it is evident from the plaintiff’s pleadings that the

action is barred and the pleadings fail to raise some basis for tolling or the like.”)

       4.      Declaratory Judgment Act Claim

       St. David’s asserts that because Mock has failed to plead a viable DTPA claim, she cannot

bring a Declaratory Judgment Act claim. Because the Court has found Mock has adequately stated

a claim for relief pursuant to the DTPA, this argument fails.

                                    IV. RECOMMENDATION

       In accordance with the foregoing discussion, the Court RECOMMENDS that the District

Court GRANT IN PART and DENY IN PART Defendants’ Motion to Dismiss Plaintiff’s First

Amended Complaint (Dkt. No. 39). Specifically, the undersigned recommends that the Court

GRANT the motion as to Mock’s claim seeking an injunction for lack of standings, any claims

accruing prior to May 21, 2017, as time barred, but otherwise DENY the motion in all other respects.

The Clerk is directed to remove this case from the docket of the undersigned and return it to the

docket of the Honorable Robert Pitman.

                                          V. WARNINGS

       The parties may file objections to this Report and Recommendation. A party filing

objections must specifically identify those findings or recommendations to which objections are


                                                  18
         Case 1:19-cv-00611-RP Document 54 Filed 07/31/20 Page 19 of 19




being made. The District Court need not consider frivolous, conclusive, or general objections. See

Battle v. United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file

written objections to the proposed findings and recommendations contained in this Report within

fourteen (14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and, except

upon grounds of plain error, shall bar the party from appellate review of unobjected-to proposed

factual findings and legal conclusions accepted by the District Court. See 28 U.S.C. § 636(b)(1)(c);

Thomas v. Arn, 474 U.S. 140, 150–53 (1985); Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1428–29 (5th Cir. 1996) (en banc).

        SIGNED this 31st of July, 2020.



                                              _____________________________________
                                              ANDREW W. AUSTIN
                                              UNITED STATES MAGISTRATE JUDGE




                                                  19
